The opinion of the court w£S delivered by
HoktoN, C. J.:
At the time prescribed by law for the levying of taxes for 1883, the board of county commissioners of *213Wyandotte county levied and assessed a tax of one mill on the dollar upon the taxable property of said county, from which the county revenue is directed to be raised, for the support of the poor of said county. The tax of one-eighth of a mill on the dollar, upon the taxable property of said county, was sufficient to raise the sum of five hundred dollars; therefore the tax of one mill on the dollar would raise an amount largely in excess of that sum. The plaintiff paid the one-eighth of a mill on the dollar of its taxable property, but refused to pay the remainder — seven-eighths of a mill on the dollar — amounting, upon its taxable property in question, to $143.51.
It is claimed by the plaintiff that as the alleged excessive levy of seven-eighths of a mill on the dollar was never authorized by any vote of the people at any general election, that such excessive levy was illegal, and its collection should have been enjoined. The question therefore is, whether the commissioners of a county have authority to levy a tax to raise an amount in excess of five hundred dollars, for the support of the poor, without a previous vote of the people, at a general election, authorizing a greater levy. The sections of the statute to which we are referred, are as follows:
“ Sec. 4. Every county shall relieve and support all poor and indigent persons lawfully settled therein, whenever they shall stand in need thereof; and the board of county commissioners may raise money for the support and employment of the poor, in the same way and manner as in the 29th section of this act is provided.”
“Sec. 29. To raise the sum necessary for the purchase of land, and the erection and furnishing of the buildings for such asylums, the board of county commissioners in the several counties shall have power to assess a tax upon property liable to taxation for raising a county revenue, not exceeding five hundred dollars, unless the amount of taxes to be assessed shall be submitted to a vote of the people at some general election, and a majority of all the votes cast at. a poll opened for that purpose shall be in favor of such assessment.”
“Sec. 35. The board of county commissioners in the several counties in this state may, if they deem it expedient, annually, *214at their session at which the county tax is ordered to be levied and assessed, levy and assess a tax for the support of the- poor of their respective counties, on objects from which the county revenue is or may be directed to be raised. The tax hereby authorized to be laid shall be collected by the same officers whose duty it may be to collect the state and county revenue, who shall pay the same into the county treasury.”
On the part of the plaintiff it is contended—
“That § 4 gives the county board the authority to raise money for the support and employment of the poor, and prescribes that the way and manner in which it shall be done is set out in § 29, and that said § 29, as referred to in § 4, carries with it the limitation upon the power of the county commissioners to levy a tax for that purpose; that § 35 makes it discretionary with the board what tax they shall levy, if they do not transcend the previous limitation put upon them; that it is not obligatory upon the board to levy a tax sufficient to raise five hundred dollars; or, even, if authorized by a previous vote to raise a larger sum, is it obligatory upon them, by said section, to levy a tax to raise such larger sum.”
On the part of the defendants it is claimed—
“ That § 4 is not antagonistic or contradictory to § 35; that both sections have operation to act without conflicting with each other; that the provision in said §4 authorizing 'the board of county commissioners to raise money for the support and employment of the poor in the same way and manner as in the 29th section of this act is provided/ gives the board power to adopt some plan or scheme to support by employment the poor, and to levy taxes therefor, but the sum to be levied for such purpose is limited to $500, unless a greater sum is authorized by a vote of the people at a general election.”
We are inclined to the opinion that the latter view, is the correct one to be adopted in the construction of these sections of the statute. As a rule, courts construe sections of the same statute so as to give every portion of the statute some force and effect. (Potter’s Dwarris on Statutes and Constitutions, pp. 144, 145; Points v. Jacobia, 12 Kas. 54; Bridge Co. v. Railroad Co., 12 id. 413.) Thus construing the sections of the statute, §§ 4 and 35 harmonize-with each other. In some *215counties of the state, poor-farms and county asylums are in operation. To give employment to the poor in such counties, it is often necessary for the board to purchase farming implements, horses, and other personal property. Likewise, for the same purpose, it might desire to purchase machinery, etc. Under § 4, it would have authority so to do, if the purchase of such articles did not exceed $500. If exceeding $500, a previous vote of the people at a general election authorizing a greater levy would be necessary. Section 35 has no concern regarding the employment of the poor, and simply provides for the raising of money for the support of the poor, whenever the board of county commissioners finds it expedient so to do.
Counsel for plaintiff contend that this construction destroys the limitation to a dangerous delegated power. Not so. The limitation against the excess of arbitrary and unlimited power, by the county commissioners in levying taxes for the support of the poor of their respective counties, is found in § 220, ch. 25, Comp. Laws of 1879. (Railroad Co. v. Wilhelm, just decided; Railroad Co. v. Woodcock, 18 Kas. 20; Comm’rs of Osborne Co. v. Blake, 25 id. 358; Bartlett v. Railroad Co., 32 id. 134.)
The judgment of the district court will be affirmed.
All the Justices concurring.